Title: John Adams to Abigail Adams, 23 September 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi September 23 1778

A very idle, vain Conversation, at a Dinner, has produced you this Letter from a venerable old Lady, in this Neighbourhood, the Wife of Monsr. Grand the Banker.
As the Subject was introduced, and according to the turn that the Conversation really took, there was not so much Vanity and Ostentation on my Part, as you will suspect from her Account of it. But as I speak french very imperfectly and she understands not a syllable of English I suppose she did not fully understand me.—All that I maintained was that it was the Duty of a good Citizen to sacrifice all to his Country, in some Circumstances. God Grant I may never be called to do this again so often as I have done already: for I have hazarded all very often and done as much as sacrifice all sometimes.
You will have a delicate Task to answer her. Write to her in English —she has a son about five and twenty who is a Master of English and will interpret.
It is a virtuous Family, and very civil to me and my dear Johnny of whom the whole Family is very fond.
We are in deep Concern for America, the last Accounts having left D’Estaing going to Rhode Island and Ld. Howe after him.
It is high Time for me to write to my Children but hitherto I have not had time. I hope you have received twenty Letters from me, in which I have desired you to draw upon me for what Money you want. Yours,

John Adams

